Citation Nr: 1108019	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected migraine headaches.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a rating higher than 40 percent for service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a low back disorder and entitlement to a rating higher than 40 percent for service-connected degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACTS

1.  The Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

2.  Entitlement to service connection for a low back disorder was denied by the RO in a March 1998 rating decision.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit.

3.  Evidence pertaining to the Veteran's low back disorder received since the March 1998 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for the Veteran's service-connected migraine headaches, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2010).

2.  The March 1998 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the March 1998 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a Rating Higher than 30 Percent for Service-Connected Migraine Headaches

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for migraine headaches was granted in an August 2002 rating decision, at which time a 10 percent rating was assigned, effective January 2002.  The rating was increased to 30 percent in a September 2006 rating decision, effective February 2006.  The Veteran asserts that his disability is more severe than what is represented by a 30 percent rating.  The Veteran is currently rated as 30 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 30 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The highest rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Veteran was afforded a VA examination in November 2008.  He reported that his migraines began in 1991 and he often gets a visual aura before the headache.  The Veteran stated that the headache is on the top of the head and associated with nausea, photophobia, phonophobia, tinnitus, and a tendency to lie down.  He reported daily headaches, with bad ones occurring three days out of the week lasting up to 48 to 72 hours.  Trigger factors listed included missed meals and bright light.  The Veteran stated that he was not on medication now, but has tried medicines that ultimately did not help.  Examination revealed neurologically the Veteran was alert and oriented.  He was diagnosed with headaches consistent with migraine headaches.

The Veteran wife submitted a statement in May 2009.  She stated that the Veteran complains of headaches often and when he gets a headache, he has to lie down in a dark, quiet place.  See May 2009 statement.  The Veteran's mother also submitted a statement indicating that the Veteran has frequent migraine headaches.  See May 2009 statement.

VA outpatient records indicate the Veteran has sought treatment for his headaches.  In November 2009, it was noted that the Veteran continued to have daily headaches that usually started in the morning with mild intensity and increased in intensity around noon, going away by bedtime.  The Veteran reported he would sometimes go to a quiet place for lunch in order to get some relief.  It was noted that he had worked with Neurology in the past for headache management and wanted to return for further management.  He was assessed with chronic headaches, uncontrolled.

In January 2010, the Veteran's wife submitted an additional statement reporting that the Veteran often has headaches.

The Veteran testified in a December 2010 BVA hearing that he has taken 14 days off work due to his migraines.  See December 2010 transcript.  The Veteran also submitted evidence documenting his absences from work.  The Veteran testified that he experiences severe headaches two to three times a month where he will have to lay down and that during his headaches he experiences ringing in his ears, nausea, blurred vision and photophobia.  Id.  He also testified that he believes he has not received promotions due to his time off from work.  Id.  

The Board notes that the Veteran, as well as his wife and mother, are competent to give lay evidence about what the Veteran experiences; for example, the Veteran is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony and the statements submitted by his mother and wife to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board concludes that the evidence demonstrates that the Veteran is entitled to a 50 percent rating.  Giving the Veteran the benefit of the doubt, the Board finds that his disability more closely approximated a rating of 50 percent.  The Veteran experiences daily headaches, with prostrating attacks occurring frequently.  Furthermore, the Veteran has submitted evidence that his migraines have affected his attendance at work and possibly his ability to be promoted.

A rating of 50 percent is the highest rating available under Diagnostic Code 8100.  The Board has contemplated whether any other Diagnostic Code will permit for an increased rating.  However, as the Veteran is diagnosed with migraine headaches, the Board finds that Diagnostic Code 8100, for migraines, is most appropriate.

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraines is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for migraines shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his migraines.  

Additionally, although there is evidence of marked interference with employment due to the disability, the Board finds that it is contemplated by the schedular rating criteria.  The Veteran has been assigned a 50 percent rating, which is warranted when there is severe economic inadaptability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for a Low Back Disorder

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for service connection for a low back disorder was first denied in a rating decision of March 1998.  The Veteran did not file a timely appeal and subsequently, the March 1998 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted.  

In this instance, since the March 1998 decision denied the claim on the basis that there was no evidence of a direct relationship between injury or disease incurred during service and current symptomatology and there was no evidence of a chronic back disorder, the Board finds that new and material evidence would consist of evidence that a low back disorder is chronic and is the result of the Veteran's period of active duty.

Evidence received since the March 1998 rating decision consists of numerous records and documents.  Specifically, the Veteran testified in December 2010 that after injuring his back during service, he experienced chronic pain.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Furthermore, the Board finds the Veteran's testimony to be credible, based upon his testimony and the consistency of his statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, service treatment records confirm the Veteran complained of low back pain after he received an injury during service.  See May 1989 service treatment record.

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for a low back disorder is reopened.

The Board has reopened the claim of service connection for a low back disorder and is remanding the claim, as will be discussed subsequently.  


ORDER

A rating of 50 percent, but no higher, for service-connected migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.



REMAND

The claim of service connection for a low back disorder has been reopened.  In light of the evidence presented, additional development is necessary.  The Board notes that the Veteran suffered from an injury to his back during service and currently suffers from low back pain.  A remand is necessary to afford the Veteran a VA examination to determine the etiology of his current back pain.  Additionally, an opinion should be obtained to determine whether the Veteran's current low back disorder is proximately due to or aggravated by his service-connected degenerative disc disease of the cervical spine.

The Veteran is also seeking entitlement to a rating higher than 40 percent for service-connected degenerative disc disease of the cervical spine.  The Veteran testified during the December 2010 BVA hearing that he experiences neck pain that radiates down his right side causing numbness in his fingers.  The Board finds that a remand is necessary to afford the Veteran a VA neurological examination to determine if separate ratings are warranted for any neurological symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA and private medical treatment records.

2.  Afford the Veteran a VA examination for his lumbar spine disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  any current lumbar spine disorder is causally or etiologically related to the Veteran's time in service; or

b)  any current lumbar spine disorder is proximately due to or aggravated by the Veteran's service-connected degenerative disc disease of the cervical spine.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Afford the Veteran a VA examination to determine the current severity of his degenerative disc disease of the cervical spine, to include any neurological symptoms.  The examiner should identify and completely describe all current symptomatology, including neurological symptoms.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 and 38 C.F.R. § 4.124a, Schedule of Ratings for Diseases of the Peripheral Nerves.  The duration of any incapacitating episodes should be noted and any affected nerves should be classified as, "severe," "moderate," or "mild."  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


